           Case 2:21-cr-00016-APG-NJK Document 26
                                               24 Filed 02/05/21
                                                        02/04/21 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     Nevada Bar Number 13644
 3   STEPHANIE IHLER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Tel: 702.388.6268/ Fax: 702.388.6418
 6   Stephanie.ihler@usdoj.gov
 7   Attorneys for the United States

 8                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                      Case No. 2:21-cr-00016-APG-NJK-00059-
                                                    Case Nu
11                  Plaintiff,
                                                       VCF0000-XXX
12                                                     ORDER
            v.                                         Stipulation to Continue Arraignment &
13                                                     Plea (ECF No. 19)
14   DANIEL SCHELLSCHMIDT,
                                                       SECOND REQUEST
15                  Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
19   Trutanich, United States Attorney, and Stephanie Ihler, Assistant United States Attorney,

20   counsel for the United States of America, and Damian R Sheets , Esq., counsel for
21
     Defendant Daniel Schellschmidt, that the Court vacate the Arraignment & Plea hearing
22
            that the Arraignment & Plea hearing currently scheduled for February 5, 2021 at
23
24   11:00 a.m., be vacated and set to a date and time convenient to this Court, but no sooner
25   than February 19, 2021.
26
            This stipulation is entered into for the following reasons:

            1.     On January 13, 2021, a federal grand jury in Las Vegas, Nevada returned an

     indictment charging Defendant Daniel Schellschmidt with eight counts of Bank Burglary, in

     violation of Title 18, United States Code, Section 2113(a).
           Case 2:21-cr-00016-APG-NJK Document 26
                                               24 Filed 02/05/21
                                                        02/04/21 Page 2 of 3



1           2.     As a result, this Court scheduled an Arraignment & Plea hearing for January
2
     20, 2021, at 1:30 p.m. (ECF No. 13).
3
            3.     Counsel for Defendant Schellschmidt has tested positive for COVID-19 and is
4
5    ordered to quarantine for at least two weeks.

6           4.     The hearing was continued to February 5, 2021, at 11:00 a.m.
7
            5.     Counsel for Defendant Schellschmidt was recently released from the hospital
8
     and is still currently suffering from severe covid symptoms.
9
10          6.     The additional time requested herein is not sought for the purposes of delay.
11          7.     Defendant is out of federal custody, agrees to the continuance.
12
            8.     Defense and counsel for the Government have agreed to a brief two week
13
14   continuance of the Arraignment & Plea herein to permit Counsel to adequately be able to

15   appear and represent Defendant at the Arraignment & Plea hearing.
16
            9.     Therefore, the parties request that the Court vacate the Arraignment & Plea
17
     hearing scheduled for February 5, 2021 at 11:00 a.m., and reschedule the hearing for a date
18
19   and time convenient to this Court, but no sooner than February 19, 2021.
20   DATED this 4th day of February, 2021.
21
                                                Respectfully submitted,
22
23
                                                NICHOLAS A. TRUTANICH
24                                              United States Attorney
25
       /s/ Damian R Sheets                      _/s/ Stephanie Ihler
26    DAMIAN SHEETS, ESQ.                       STEPHANIE IHLER
      Counsel for Defendant                     Assistant United States Attorney
      DANIEL SCHELLSCHMIDT




                                                     2
           Case 2:21-cr-00016-APG-NJK Document 26
                                               24 Filed 02/05/21
                                                        02/04/21 Page 3 of 3



1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                        Case No. 2:21-cr-00016-APG-NJK-00059-
4
                                                    Case Nu
5                  Plaintiff,                         ORDER
                                                      [Proposed] Order on Stipulation to
6          v.                                         Continue Arraignment & Plea
                                                       (ECF No. 19)
7
     DANIEL SCHELLSCHMIDT,
8
9                  Defendant.

10
11
12          Based on the stipulation of counsel, the Court finds that good cause exists to

13   continue Defendant Schellschmidt’s Arraignment & Plea. (ECF No. 19).

14          IT IS THEREFORE ORDERED that the Arraignment & Plea currently scheduled
15   for February 5, 2021 at 11:00 a.m., be vacated and continued to ___________ at the hour of
16   February 16, 2021, at 1:00 p.m. in Courtroom 3D before Magistrate Judge Youchah.
     ___________.
                               5
17         DATED: February ____, 2021.
18
19
                                                 UNITED
                                                DANIEL    STATES MAGISTRATE JUDGE
                                                       J. ALBREGTS
20                                              U.S. Magistrate Judge
21
22
23
24
25
26




                                                   3
